DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received March 30, 2021.  Claims 1 and 7 were amended.  Claims 2, 3, 5, and 6 are canceled claims.  Claims 1, 4, and 7-12 are pending.
The objection to claim 7 as set forth in the last office action is withdrawn due to the amendment.
The rejection of claim 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the last office action is withdrawn due to the amendment of claim 7.
The rejection of claim 7 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO 2015/093878 A1) as set forth in the last office action is withdrawn due to the amendment of claim 7.
The rejection of claims 1, 4, 7, and 8 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kang et al. (WO 2015/182994 A1) as set forth in the last office action is withdrawn due to the amendment.
The rejection of claims 9-12 under 35 U.S.C. 103 as being unpatentable over Kang et al. (WO 2015/182994 A1) as set forth in the last office action is withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7-12 are rejected under 35 U.S.C. 103 as being obvious over Lee et al. (WO 2015093878 A1).
Regarding claim 1 compounds, Lee et al. teaches general formula (2) as material for an EL device (see par. 39-40):

    PNG
    media_image1.png
    261
    390
    media_image1.png
    Greyscale
.
The formula (2) corresponds to instant compounds having the instant “2-31” group where L1 is single bond (see par. 38), variables Y include carbon, X1 is NR1 (see par. 38) where R1 is heteroaryl (see par. 36) as pyridyl (see heteroaryl definitions par. 28).  While Lee et al. does not appear show example compounds of formula (2) where the variables are selected as the groups as discussed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed formula (2) compounds having the specifically selected groups, because Lee et al. expressly defines the groups as suitable for forming a formula (2) compound 
	Also regarding claim 1 compounds, Lee et al. teaches formulas (8) and (9) compounds (see par. 78) for an EL device:

    PNG
    media_image2.png
    226
    385
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    220
    461
    media_image3.png
    Greyscale
. The Z1 or Z2 groups may include at least O, S, NR31, or C(R32)(R33) (see par. 86, 93).  The formulas read upon instant “E” group where the group is instant “2-16” or “2-18”.  In the formulas (8) or (9), M may be selected as substituted pyrazine (see par. 96) per instant formula (1) group. While Lee et al. does not appear show example compounds of formulas (8) or (9) where the variables are selected as the groups as discussed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed formula (8) or (9) compounds having the specifically selected groups, because Lee et al. expressly defines the groups as suitable for forming a formula (8) or (9) compound for a device.  One would expect to achieve a functional 
	Regarding claim 4, with respect to Lee formula (2) compounds, Lee Ar1 groups may be selected as heteroaryl (see par. 33) including pyridyl (see heteroaryl definition in par. 28) per instant groups “1-6” or “1-7”.  Lee Ar1 groups may also include aryl phenyl per instant “1-1” (see par. 33).   Regarding claim 4, with respect to Lee formula (8) or (9) compounds, Lee M groups may be substituted heteroaryl such as pyrazine (see par. 96) where the substituent is phenyl (see par. 29) per instant groups “1-2”, “1-3”, “1-4”, and “1-5”.
	Regarding at least instant compound “D-14” of instant claim 7, heteroaryl groups may be selected to include within a Lee formula (8) from pyridyl and substituted quinoxalinyl (see heteroaryl definitions in par. 28).
Regarding claim 8, Lee teaches forming organic electroluminescent devices including materials as taught in the formulas (see par. 8).  Further regarding the claim 1 preamble with an intended use and instant claim 8 recitation of the luminescent material “for delayed fluorescence”, compounds disclosed within at least Lee formula (2) as discussed above are the same as compounds included with the instant claims and are considered to have the same inherent properties and capabilities. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 9-12, Lee et al. teaches second host materials for a device may be used (see Lee claim 11 on page 51 to claim 12 starting at page 53).  Lee et al. teaches at least 

    PNG
    media_image4.png
    148
    93
    media_image4.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected Lee compound H2-8 for inclusion an organic electroluminescent device according to Lee et al., because Lee et al. specifically teaches the compound H2-8 as a second host material.  One would expect to achieve an operational device using materials within the disclosure of Lee et al. with a predictable result and a reasonable expectation of success.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection over the amended claims does not rely on the Lee reference for any specific teaching or matter specifically challenged in the argument.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-patent literature reference Dyes and Pigments 83 (2009), pages 269-275 teaches quinoxaline derivatives as fluorescent material for OLEDs.
Non-patent literature reference Tetrahedron Letters 52 (2011), pages 6942-6947 teaches carbazole-quinoxaline derivatives as hosts for phosphorescent OLEDs.
US 2013/0248849 and US 2016/0181545 teach indolocarbazole-type materials for OLEDs.  In US 2013/0248849, see especially Formula V of par. 149.
US 10,227,528 and US 10,249,828 also teach indolocarbazole-type materials for OLEDs, which are relevant to the claimed compounds. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786